The opinion of the court was delivered by
Stroud, I.—
The words laid in two counts of the declaration are clearly actionable. In the one, the defendant is charged to have said, “ She, the plaintiff, was pregnant, and in my opinion very lusty.” In the other, the statement is, “ Elizabeth Long is pregnant and gone with child seven months.”
A witness proved that himself and another being in conversation with the defendant, the latter said, “ Have you heard or do you know that Miss Long is pregnant by Dr. P.” We exclaimed, “ Can it be so V’ He replied, “ There is too much reason to believe it so.” And on cross-examination, the wetness gave as the language used by the defendant, “ Do you know any thing or have you heard any thing in respect to Miss Long being pregnant by Dr. P,” To an expression of surprise, he immediately replied, “ There is too much reason to believe it to be so or true.”
Although the language ascribed to the defendant by the witness, in the different stages of his examination is not the same, yet the charge implied by the whole conversation to have been made against the plaintiff does not differ, whichever version of the witness be adopted. It amounts to this, “ There is too much reason to believe that Miss Long is pregnant by Dr. P.”
*106The question was raised on the trial, whether this proof supported either of the counts, and the jury were instructed that if they found either set of words as stated by the witness, to have been uttered by the defendant, their verdict should be for the plaintiff.
It was ruled in Kennedy v. Lowry, 1 Binney 393, that a declaration charging certain defamatory words to have been spoken in substance by the defendant of the plaintiff, was good. This was, undoubtedly, contrary to the law of Westminster Hall at that time and now, and as it is held in our sister states, with the exception, perhaps, of Virginia. Subsequent decisions to Kennedy v. Lowry, however, have so far limited or explained the principle supposed to have been there asserted, that at the present moment, the law may be considered as brought back very near to the point from which it unhappily started. Thus it was said in Yundt v. Yundt, 12 S. & R. 429, that a particular set of words must be laid to have been uttered, and in Cooper v. Bruce, 2 Watts 109, it was held, not to be sufficient to lay as the substance of the words spoken, the offence intended to be charged by the speaker; and in a more recent case, Judge Sergeant, in giving the opinion of the court, having made a direct reference to Kennedy v. Lowry, and stated the meaning of that decision to be, “ that 1he plaintiff need not set out every identical word spoken by the defendant, but might give the purport of what was said by him,'’ added, “ but it is not permitted to drop altogether both the language and ideas uttered, and sum up all in one round charged’ Tipton v. Kahle, 3 Walts 93.
An illustration put in Tipton v. Kahle, exhibits very forcibly the bearing of the doctrine affirmed in that case upon the case at bar. “ It could not be allowed,” it is there said, “ to the plaintiff to support an averment that defendant had said he is guilty of perjury by words altogether different, even if they imported that charge
This is accurately descriptive of the counts in the present declaration as compared with the evidence.
It was specially urged on the argument of this rule, that the evidence showed the language of the defendant which is complained of, to have been spoken in an interrogative form, and in this respect, it did not correspond with the declaration. Barnes v. Holloway, 8 D. & E. 150, is an authority in point to uphold this objection; and in McConnell v. McCoy, 7 S. & R. 226, in which *107it was decided, (overruling Tracy v. Harkins, determined by Judge Rush, and reported in a note to Kennedy v. Lowry, 1 Binney 393,) that words laid as spoken in the third person were not sustained by the proof of a speaking in the second person, Judge Duncan adopts the very language of the Supreme Court of New York, in Miller v. Miller, 8 Johns. 74, that “the law is now well settled that the plaintiff’ is not obliged to prove the words precisely as laid: it is sufficient to prove their substance; but the sense and manner of speaking must be the same.”
And the reason for such an exaction is to my mind quite as strong as that upon which Johnson v. Tait, 6 Binney 121, rests, in which it was taken to be clear law, that a charge in the declaration that there was a collusion between three persons, naming them, to make another swear falsely, was not supported by proof that the collusion was between only two of the same persons, though to effect the very purpose laid. And looking to the true ground of the rule which requires, generally, an agreement between the allegata and probata; to it's special importance in regard to actions for oral defamation’; in which, frequently, the proper meaning of the speaker can be gathered only from his precise language and the very collocation of this as made by him, and looking also to the difficulty in the way of a justification by the defendant, of which Hersh v. Ringwalt, 3 Yeates 508, furnishes an example, the objection of the defendant occupies strong ground. Indeed, it may be vyell questioned, whether, with the exception of the justly exploded doctrine of miliori sensu, the law of the action of slander, has at any time been too rigorous in its requirements on the,.part of the plaintiff.
We had hoped from the smallness of the damages given and the character of the evidence generally on the trial, that the defendant Would not have pressed this rule t< a decision; but as this has been done, it must be made absolute.
It has been intimated that the granting of a new trial would be followed by an application by the plaintiff, for leave to amend his declaration, in order to meet the evidence of the case. Whether or not such an amendment be allowable, is a point upon which we offer no opinion. Should the plaintiff’s counsel deem it advisable to bring this subject again before the court, the case of Ayre v. Craven, 29 E. C. L. R. 11, will supply them with a convenient precedent as to the manner of framing their counts.
Rule absolute and new trial ordered.